Citation Nr: 1010659	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to June 
1971, and from June 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2004 RO decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which denied the Veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for PTSD.  

In his April 2006 Appeal to the Board ("VA Form 9"), the 
Veteran requested a hearing before a member of the Board at 
the Cleveland RO.  In April 2007, he was notified that a 
hearing had been scheduled for May 2007.  The Veteran, 
however, failed to report for his scheduled hearing.  His 
hearing request is therefore deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d) (2009).


FINDINGS OF FACT

1.  By an unappealed rating decision dated October 2002, the 
RO denied the Veteran's claim of entitlement to service 
connection for PTSD because there was no evidence that he 
engaged in combat or was a prisoner of war, and there was no 
corroboration or verification of the occurrence of his 
claimed in-service stressors.  

2.  Evidence received since the October 2002 rating decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate, or raise a 
reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The October 2002 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).
2.  New and material evidence having not been received, the 
claim of entitlement to service connection for PTSD may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated November 
2003.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Additionally, the 
November 2003 letter notified the Veteran of the criteria 
pertaining to what constitutes new and material evidence, as 
well as the specific reason(s) for the previous denial.  For 
these reasons, the Board finds no prejudice in proceeding 
with adjudication of the appeal.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection is awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in a letter dated March 2006.  The 
letter advised the Veteran as to the types of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim.  To the extent that there was any 
error in such notice, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  See Dingess v. Nicholson, supra.

        b.) Duty to Assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
Veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The claims 
file contains the Veteran's service treatment and personnel 
records, post-service VA treatment records, as well as the 
Veteran's statements in support of his claim.  Until a claim 
is reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  38 C.F.R. § 
3.159(c)(1).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009). 

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009).  Otherwise, the 
law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2009); Gaines v. West, 
11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id. Service department 
evidence that a veteran engaged in combat or that a veteran 
was awarded the Purple Heart Medal, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements.").  In such cases, the record must include 
service records or other credible evidence that supports and 
does not contradict the veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service 
stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997).  Because the question of whether a 
veteran was exposed to a stressor in service is a factual 
one, VA adjudicators are not bound to accept uncorroborated 
accounts of stressors or medical opinions based upon such 
accounts. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).

III.  New and Material Evidence

In an October 2002 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for PTSD 
based on a lack of evidence of either combat exposure, 
prisoner of war status, or a corroborated in-service 
stressor.  In reaching these findings, the RO explained that, 
although post-service VA treatment reports confirmed that he 
had been diagnosed with PTSD, the Veteran never responded to 
a request to submit a detailed description sufficient to 
permit verification of the stressful incidents that he 
alleged caused his disorder.

Following the issuance of the October 2002 rating decision 
and the accompanying letter of notification to the Veteran, 
the evidence shows that the Veteran submitted a timely Notice 
of Disagreement ("NOD") within one year of the rating 
decision, but failed to perfect his appeal, as he did not 
submit a timely VA Form 9 or similar notice of his intent to 
appeal the denial of his claim.  Accordingly, because the 
Veteran's claim was not perfected for appeal, the October 
2002 rating decision is final.  See 38 U.S.C.A. § 7104.  
Accordingly, that decision is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108, 7104; 38 C.F.R. § 3.156.  As such, the issue for 
resolution before the Board is whether new and material 
evidence has been submitted to reopen the Veteran's claim of 
entitlement to service connection for PTSD.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

After a review of the evidence of record, the Board finds 
that new and material evidence has not been received since 
the RO's October 2002 denial of the claim.  

The Veteran initially sought entitlement to service 
connection for PTSD in July 2002 based on his claim he had 
PTSD as a result of several in-service stressors.  
Specifically, he averred that, while serving in Vietnam, he 
saw a fellow serviceman shoot himself in the foot, and 
witnessed the bodies of several Vietnamese persons that had 
been terribly mutilated and cut into pieces.  See VA Form 
4138, November 2002.  In this regard, the Board notes that 
the Veteran's VA treatment records indicated that he had 
received a medical diagnosis of PTSD.  Additionally, his DD 
214 revealed that his service military occupational specialty 
was combat engineer.  Although the Board acknowledges that 
combat engineers, like infantryman, are often specifically 
trained for fighting on foot to engage the enemy, the 
attainment of this specialty in and of itself does not prove 
that a serviceman actually engaged in combat.  Rather, as 
previously noted, service department evidence that a veteran 
engaged in combat or was awarded a combat citation is 
required to prove combat service.  In this case, while the 
Veteran's 214 showed that he was awarded the Vietnam Service 
Medal and Vietnam Campaign Medal with device, these medals do 
not suggest personal participation in combat.  Accordingly, 
the RO concluded that, because there was no evidence that he 
engaged in combat, corroboration of his claimed stressors was 
necessary.  Although the RO sent him a notification letter 
advising him of the need to provide detailed information to 
allow it to attempt to verify his claimed stressors, the 
Veteran never provided such information.  As noted above, his 
claim was subsequently denied.  

In November 2003, the Veteran submitted a request to reopen 
his previously denied claim.  At that time, updated VA 
treatment records that neither existed, nor were considered 
at the time of the prior denial, were associated with the 
claims folder.  These reports, however, are similar to those 
of record at the time of the prior denial, in that they 
showed that the Veteran continued receiving mental health 
treatment for his PTSD symptomatology.  They further show 
that, in addition to his previously asserted stressors, he 
now claimed to have witnessed the stabbing of a soldier in 
his barracks during basic training, observed a helicopter 
crash approximately 50-100 yards from where he was standing, 
and witnessed incoming mortar attacks near his location.  As 
noted above, however, although the RO again advised the 
Veteran of the necessity to submit specific names, places and 
dates in order to permit independent verification of his 
claimed stressors with the Service Department, the Veteran 
again failed to submit such information.

The Board thus concludes that, although the evidence received 
since the October 2002 RO decision is new, in that the 
Veteran's newly alleged in-service stressors were not of 
record at the time of the prior denial, this information is 
not material, in that it does not raise a reasonable 
possibility of substantiating the Veteran's claim.  In 
essence, the Veteran has still failed to provide the 
requested information that would permit VA to seek 
independent verification of his claimed stressors.  
Accordingly, this information does not constitute new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for PTSD.  

In passing, the Board acknowledges the contention of the 
Veteran's representative that, because the Veteran has been 
diagnosed with PTSD by a mental health professional, "the 
adjudicator must presume that the diagnosis was made in 
accordance with applicable DSM [("Diagnostic and Statistical 
Manual of Mental Disorders")] criteria as to both adequacy 
of symptomatology and sufficiency of the stressor." (citing 
Cohen v. Brown, U.S. Vet. App. No. 94-661 (March 7, 1997)).  
See appellant's brief, March 2010.  The representative also 
emphasized that the Veteran's treating providers have opined 
that he should be service-connected for PTSD based on his own 
lay reports of in-service stressors.  

In this regard, the Board notes that VA is not challenging 
the Veteran's diagnosis of PTSD.  However, as previously 
stated, because the question of whether a veteran was exposed 
to a stressor in service is a factual one, VA adjudicators 
are not bound to accept medical opinions based upon 
uncorroborated accounts of stressors. Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  In this case, despite the fact that the 
Veteran's medical providers have diagnosed him with PTSD 
based on his assertions concerning various in-service 
stressors, the fact remains that unless and until the Veteran 
provides the requested information to allow independent 
verification of such events, his claim of entitlement to 
service connection cannot be reopened.







ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
PTSD is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


